                            UNITED STATES DISTRICT COI]RT
                               DISTRICT OF MINNESOTA
                                   Criminal No. 19-133

LINITED STATES OF AMERICA.

                       Plaintiff,                     PLEA AGREEMENT AND
                                                      SENTENCING S TIPIIATIONS
                V.


KFIALID HAS SAN MOTIAMUD,

                       Defendant.

         The United States of America and Khalid Hassan Mohamud (hereinafter referred to

as the   "Defendant") agree to resolve this case on the terms and conditions that follow. This

plea agreement binds only the Defendant and the United States Attorney's Office for the

District of Minnesota. This agreement does not bind any other United States Attorney's

Office or any other federal or state agency.

          1.    Charses. The Defendant           agrees   to plead guilty to Count 1 of        the

Information, which charges the Defendant with bank robbery, in violation of Title              18,


United States Code, Section         2ll3(a).   The Parties understand that the Steams County

Attomey's Office will dismiss its counts at or before the time of sentencing in this      case.


         2.     Factual Basis. The Defendant admits to the following facts and agrees that

the United States would prove the following facts beyond a reasonable doubt at        trial. The

Defendant admits that on or about Februarv 22. 2019.             in the   State and District of

Minnesota, the Defendant, by intimidation did take from the person and presence of                a


victim teller approximately $2,800, which belonged to and was in the care, custody,

control, management, and possession of Wells Fargo Bank. Specifically, the Defendant

                                                                                    SCAhSF{HD
                                                                                      MAY    31 2019
                                                                                  U.S. DISTRICT COUftl rvlPLS
admits that on February 22, 2019, he entered the Wells Fargo Bank located at 200 33rd

Avenue in St. Cloud, Minnesota. The Defendant further admits that he went to a teller

window occupied by victim teller K. A.      B.   The Defendant produced a note stating, "This

is a robbery, don't do anything stupid I have 2 weapons on me, I need $100's, $50's only."

The Defendant had his hands in his pockets, thereby making           it difficult for K.A.B.   to

determine that he did not actually have weapons on his person.

        The Defendant further admits that K.A.B. complied with his demands due to

intimidation, and gave the Defendant $2,800. The Defendant further admits that the $2,800

belonged     to Wells Fargo Bank, whose deposits were insured by the Federal Deposit

Insurance Corporation at the time of the robbery.

        The Defendant also admits that he acted voluntarily and knew his actions violated

the law.

        3.      Waiver of Pretrial Motions. The Defendant understands and agrees that he

has certain rights to file pretrial motions in this case. As part of this plea agreement, and

based upon the concessions of the United States      within this plea agreement, the Defendant

knowingly, willingly, and voluntarily gives up the right to file pretrial motions in this case.

        4.      Waivei of Indictment. The Defendant          agrees to waive indictment by a

grand   jury on this charge and to consent to the filing of a criminal information. The

Defendant further asrees to execute a written waiver of the Defendant's rishts to be

indicted by a grand jury on this offense.

        5.      Maximum.Penalty. The Defendant understands the maximum punishment

for this offense is as follows:
            a.   a   maximum of 20 years of imprisonment;

            b. a supervised release term ofup to 3 years;

            c.   a fine of up to $250,000;

            d. a mandatory special assessment in the amount        of $100;

                 restitution to the victims of the crime in an amount to be determined bv the
                 Court; and

            f.   costs of prosecution.

       6.        Revocation of Supervised Release. The Defendant understands that           if he

were to violate any condition of supervised release, the Defendant could be sentenced to

an additional term of imprisonment up to the length of the original supervised release term,

subject to the statutory maximums set forth      in   18 U.S.C. S 3583.

       1.        Guideline Calculations. The Parties acknowledge that the Defendant will

be sentenced in accordance with 18 U.S.C. S 3551, et seq. Nothing inthis PleaAgreement

should be construed to limit the Parties from presenting any and all relevant evidence to

the Court at sentencing. The Parties also acknowledge that the Court          will   consider the

United States Sentencing Guidelines in determining the appropriate sentence and stipulate

to the following guideline calculations:

                 a.      Base Offense Level.

                         The Parties asree that the Defendant's base offense level is 20
                         pursuant to U.S.S.G. $ 2B3.1(a).

                 b.      Specifi c Offense Characteristics.

                         The Parties agree that the offense level should be increased by 2
                         levels because the property of a financial institution was taken
                         pursuant to U.S.S.G. $ 2B3.1(bxl).
      The Parties disagree about a,n additional Specific               Offense
      Characteristic. The United States contends that the Defendant's
      offense level should be increased by a further 2 levels because a
      threat of deathwas made, pursuantto U.S.S.G. $ 2B3.1(b)(2)(F). The
      Defendant disagrees and contends that this enhancement does not
      apply.

      The Parties agree that no other specific offense characteristics apply.

\,.   Chapter 3 Adjustments.

      The Parties agree that other than the adjustment for acceptance of
      responsibility below, no other Chapter 3 Adjustments apply.

d.    Acceptance of Responsibility.

      The United States agrees to recommend a 3Jevel reduction for
      acceptance of responsibility and to make any appropriate motions
      with the Court. However, the Defendant understands and agrees that
      this recommendation is conditioned upon the following: (i) the
      Defendant testifies truthfully during the change of plea hearing, (ii)
      the Defendant cooperates with the Probation Office in the
      pre-sentence investigation, and (iii) the Defendant commits no further
      acts inconsistent with acceptance of responsibility. U.S.S.G. $ 381.1.

e.    Criminal History Category.

      Based on information available at this time the Parties believe that the
      Defendant's criminal history category is either V or VI. This does not
      constitute a stipulation, but a belief based on an assessment of the
      information currentlyknown. The Defendant's actual criminal history
      and any related status will be determined by the Court based on the
      information presented in the Presentence Report and by the Parties at
      the time of sentencing.

      Guideline Range of Imprisonment.

      If the Court concludes that the United   States is correct in its disputed
      contentions described above, the Parties agree that the total offense
      level would be 21 (20 (base) + 2 (financial institution) + 2 (threat of
      death) - 3 (acceptance)), and the criminal history category is V, the


                               4
     Parties agree that the Defendant's Sentencing Guidelines range is 70-
     87 months' imprisonment.

     If the Court concludes that the United States is correct in its disputed
     contentions described above, the Parties agree that the total offense
     level wouldbe2l (20 (base) + 2 (financial institution) + 2 (threat of
     death) - 3 (acceptance)), and the criminal history category is VI, the
     Parties agree that the Defendant's Sentencing Guidelines range is 77-
     96 months' imprisonment.

     If the Court concludes that the Defendant is correct in its disputed
     contentions described above, the Parties agree that the total offense
     level would be 19 (20 (base)        + 2 (financial institution) -     3
     (acceptance)), and the criminal history category is V, the Parties agree
     that the Defendant's Sentencins Guidelines ranse is 57-71months'
     imprisonment.

     If the Court concludes that the Defendant is correct in its disputed
     contentions described above, the Parties agree that the total offense
     level would be 19 (20 (base) + 2 (financial institution) - 3
     (acceptance)), and the criminal history category is VI, the Parties
     agree that the Defendant's Sentencing Guidelines range is 63-78
     months' imprisonment.

o
b'   Fine.

     If the Defendant's adjusted offense level is 19, the Guidelines range
     of fines is $10,000 to $100,000. U.S.S.G. $ 5E1 .2(c)(3).

     If the Defendant's adjusted offense level is 2I,the Guidelines range
     of fines is $15,000 to $150,000. U.S.S.G. $ 5E1.2(c)(3).

h.   Supervised Release.

     The Parties agree that the Sentencing Guidelines advise a term of
     supervised release of at least one year but not more than three years.
     u.s.S.G. $ sDl .2(a)(2).

     Sentencing Recommendation and Departures.

     Both parties reserve the right to request a departure and/or variance
     from the advisory Sentencing Guidelines and to make sentencing
                       recommendations pursuant to and in accordance with the sentencing
                       factors set forth in 18 U.S.C. $ 3553(a).

                       Based on known information at this time, the Government will be
                       making a recommendation for a sentence within the guidelines range.

       8.                                     The foregoing stipulations are binding on the

Parties, but do not bind the Court. The Parties understand that the Sentencing Guidelines

are advisory and their application is a matter that falls solely   within the Court's discretion.

The Court may make its own determination regarding the applicable guideline factors and

the applicable criminal history category. The Court may also depart from the applicable

Guidelines.    If    the Court determines that the applicable guideline calculations or

Defendant's criminal history category are different from that stated above, the Parties may

not withdraw froni this Agreement, and Defendant will be sentenced pursuant to the

Court's determinations.

        9.    Restitution. The Defendant understands and             agrees that the Mandatory

Victim Restitution Act, 18 U.S.C. $ 3653A, applies and that the Court is required to order

the Defendant to make restitution to the victim(s) of his crime, including to Wells Fargo

Bank. The Defendant specifically       agrees to provide restitution in the amount of $2,800 to

Wells Fargo Bank. The Defendant's agreement to provide restitution to Wells Fargo Bank

does not preclude the probation office or the Court from calculating and ordering the

Defendant to provide restitution to any other victims pursuant to 18 U.S.C. $ 36634. The

Defendant agrees to provide information and fully cooperate with the probation office in

the calculation of any other amounts of restitution. The Defendant agrees to be liable for

restitution in the   u-or:*   calculated by the probation oflice and ultimately ordered by the
Court.

         10.    Special Assessments. The Guidelines require the Defendant to pay a special

assessment     in the amount of $100.00 for the felony conviction relating to Count          1.


U.S.S.G. $ 5E1.3. The Defendant understands that this special assessment is due and

payable at sentencing.

         11.    Appeal Waiver. The Defendant understands that by pleading guilty, he

waives all rights to a trial or appeal on the question of guilt or innocence. The Defendant

further understands that 18 U.S.C. S 3742 affords the Defendant the right to appeal the

sentence imposed     in this case. Acknowledging this right, and in        exchange   for   the

concessions made by the United States in this plea agreement, the Defendant hereby waives

all rights conferred by 18 U.S.C. 5 3742 to appeal the Defendant's sentence, to include any

restitution imposed, if the Court imposes a sentence at or below the top of the applicable

guidelines. .In exchange, the United States waives its right to seek appellate review of any

sentence   of imprisonment imposed by the District Court on any ground set forth in         18


U.S.C. $3742 unless the sentence of imprisonment is less than the bottom ofthe applicable

guidelines. Similarly, the Defendant expressly waives his right to petition under 28 U.S.C.

S   2255. However, the waivers noted above shall not apply to   a   post-conviction collateral

attack or direct appeal based on a claim of ineffective assistance of counsel. The Defendant

has discussed these rights with the Defendant's attorney. The Defendant understands the

rights being waived, and the Defendant waives these rights knowingly, intelligently, and

voluntarily.

         12.    FOIA Requests. The Defendant waives all rights to obtain, directly or
                                              7
through others, information about the investigation and prosecution of this case under the

Freedom of Information Act, and the Privacy Act of 1974,5 U.S.C. $$ 552, 5524.

         13.   Complete Agreement. This, along with any agreement signed by the Parties

before the entry of the plea, is the entire agreement and understanding between the United

States and the Defendant.


          g
Dated:        lao           ,2ors       TERICA H. MacDONALD
                                         UnitedzS'tates



                                               EVAN B. GIL
                                               Assistant U.S. Attomey
                                               Attorney ID No. 95971FL


Dated: 5      h"            ,2019
                                                    HASSAN MOI{AMUD




Dared:   5 llo              ,2ors         ?47u
                                         KEALA EDE
                                         Attorney for Defendant
